Exhibit 10.43

 

LOGO [g274707g95x86.jpg]

 

To:   Nancee R. Berger From:   West Corporation Compensation Committee Date:  
February 14, 2012 Re:   Exhibit A

 

 

This Exhibit A for 2012 is entered into pursuant to your Employment Agreement.

 

1. Your base salary at the beginning of the year will be $600,000. Your base
salary will be increased to $660,000 / year effective July 1, 2012.

 

2. Effective January 1, 2012, you will be eligible to receive a bonus based upon
West Corporation’s consolidated EBITDA for the year. Your bonus shall be earned
in three tranches. Tranche 1 will be earned pro-rata for each dollar of 2012
consolidated EBITDA up to $670.3 million. Tranche 2 will be earned pro-rata for
each dollar of 2012 consolidated EBITDA greater $670.3 million but equal to or
less than $687.1 million. Tranche 3 will be earned if 2012 consolidated EBITDA
is greater than $687.1 million. The bonus calculation for each tranche is
outlined below.

 

   Bonus / Million of EBITDA Tranche 1    $1,044 Tranche 2    $41,667 Tranche 3
   $30,568

A maximum of 75% of the estimated pro-rata portion of the Bonus earned for
Tranches 1 and 2 may be advanced quarterly. If any portion of the bonuses is
advanced, it will be paid within thirty (30) days from the end of the quarter.
100% of the total bonuses earned will be paid no later than February 28, 2013.
In the event there is a negative calculation at the end of any quarter and a
pro-rata portion of any bonus has been advanced in a previous quarter, a “loss
carry forward” will result and be applied to the next quarterly or year-to-date
calculation. In the event that at the end of the year, or upon your termination
if earlier, the aggregate amount of the bonuses which have been advanced exceeds
the amount of bonus that otherwise would have been payable for 2012 (in the
absence of advances) based on the performance during 2012 (or, in the case of
your termination, based on the performance during 2012 and the projection for
performance for the balance of 2012 as of your termination date pursuant to your
Employment Agreement), then the amount of such excess may, in the discretion of
the Compensation Committee, either (i) result in a “loss carry forward” which
shall be applied to the quarterly or year-to-date calculation of bonuses,
salary, severance, consulting fees and/or other amounts payable in subsequent
periods, or (ii) be required to be paid back to the company upon such request.

All objectives are based on West Corporation’s consolidated operations and will
not include EBITDA from mergers, acquisitions, joint ventures, stock buy backs
or other non-operating income unless specifically and individually approved by
West Corporation’s Compensation Committee.

 

3. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

/s/ Nancee Berger Employee – Nancee Berger